 In the Matter Of WILMOTH PAVING COMPANY, CARSON & GRUMANCOMPANY, E. B. DONALDSON & BROTHER, DONALDSON PAVING COM-PANY AND MCGUIRE & ROLFE COMPANY, INC.and A.F. OF L. PAVINGCOUNCIL FOR THE DISTRICT OF COLUMBIACase No. 5-R-1577.-Decided September 13, 1944Mr. George L. Weasler,of Baltimore Md., for the Board.Mr. John J. Carmody,ofWashington, D. C., for the Companies.Mr. Robert A. Wilson,ofWashington, D. C., for the A. F. of L.Mr. Milford P. Jackson,of Baltimore, Md., andMr. Lewis Williams,of Washington, D. C., for the C. I. O.Messrs. Daniel QuigleyandJohn T. Oakley,ofWashington, D. C.,for the U. M. W. A.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by A. F. of L. Paving Council for theDistrict of Columbia, herein called the A. F. of L., alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Wilmoth Paving Company, Carson & GrumanCompany, E. B. Donaldson & Brother, Donaldson Paving Companyand McGuire & Rolfe Company, Inc., Washington, D. C., herein calledthe Companies, the National LaborRelationsBoard provided foran appropriate hearing upon due notice before Melton Boyd, TrialExaminer.Said hearing was held at Washington, D. C., on August11, 1944.The Board, the Companies, the A. F. of L.1 the UnitedPaving and Building Supply Workers, Local Industrial Union No.1221, C. I. 0., herein called the C. I. 0., and the United ConstructionWorkers, District 50, UnitedMineWorkers of America, herein calledthe U. M. W. A., appeared and participated.'All partieswere af-forded full opportunity to be heard, to- examine and cross-examine1 At the beginning of the hearing,the Tiial Examiner granted motions to intervene madeby the C.I.0 and theU. M. W. A.58 N.' L.R. B., No. 48.235 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.The TrialExaminer reserved ruling for the Board on the Companies' motionto dismiss the petition on the ground that the A. F. of L. is not alabor. organization within the meaning of the Act and is not capableof serving as a bargaining representative.For reasons hereinafterstated, the motion is denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANIESThe Companies are paving contractors engaged in business in theDistrict of Columbia and in counties immediately adjacent theretoin the States of Maryland and,,Virginia.The Companies use a sub-stantial amount of materials which is shipped from points outside theDistrict of Columbia.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.11.TIIE ORGANIZATIONS INVOLVEDA. F. of L. Paving Council for the District of Columbia is a labororganization affiliated with the American Federation of Labor, au-thorized by its constituent local unions to bargain on behalf'of theirmembers, including employees of the Companies.2United Paving and Building Supply Workers, Local IndustrialUnion No. 1221, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompanies.United Construction Workers, District 50, United Mine Workers ofAmerica, is a labor organization admitting to membership employeesof the Companies.III.THE QUESTION CONCERNING REPRESENTATION0The Companies have refused to grant recognition to the A. F. of L.as the exclusive bargaining representative of their employees untilthe A. F. of L. has been certified by the Board in an appropriate unit.2 The Companies deny that the A. F. of L. is a labor organization within the meaning ofthe Act,---asserting that it is actually an association of labor organizations which cannotbe a bargaining representative because it does not admit employees to membership.Thiscontention is plainly without meritSeeMatter of Hamilton Realty Corporation,10N. L. It. B. 858. WILMOTH PAVING COMPANY237The Companies formerly had a bargaining contract with the C. I. 0,covering the employees involved herein, which expired December 31,1943.No new contract has since been negotiated.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the A. F. of L. represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V. TIIE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that theCompanies act in concert in bargaining collectively with their em-ployees.It was further stipulated by all parties and we find, in ac-cordance therewith and with the record, that all employees engagedby all the Companies in the District of Columbia and the countiesimmediately adjacent in the States of Maryland and Virginia, exceptoffice employees, watchmen, foremen, superintendents, assistant super-intendents, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4V.THE DETERMINATION OF 111VPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the data of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.b3The Field Examinerand the Board's Attorney reportedthat the A.F. of L.submitted216 cardsThere are apparently 421 employees in the appropriate unit.There were 99cards dated in 1943,172 dated in 1944,and 45 were undated.The CI0 submitted 229 application cards.All the cards, with the exception of 12,were dated in 1943.U. 111W.A submitted 81 application cards,all of which were dated in 1944.4This unit is substantially the same as the unit found appropriate by the Board in aprior proceeding involving the same parties,as well as certain additional employers whoare no longer in businessSeeMatterofBrenizer Trucking Company, et at., 44N. L. R. B. 810.-"In accordance with the request made by theA. F. of L, C.I0, and U. M.W. A., atthe hearing,we shall designatethe A. F. of Lon the ballot as American Federation ofLabor,Paving Council of the Districtof Columbia ;the C. I O. as United Paving andBuilding Supply Workers,Local 1221,C. I. 0 ; and theU. M. W. A as UnitedConstructionWorkers, affiliated with the United Mine Workers. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as -part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilmoth PavingCompany, Carson & Gruman Company, E. B. Donaldson & Brother,Donaldson Paving Company and McGuire & Rolfe Company, Inc.,Washington, D. C., an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees of thesaid Companies in the unit found appropriate in Section IV, above,who were employed during the said pay-roll period immediately pre-ceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byAmerican Federation of Labor, Paving Council of the District ofColumbia, by United Paving and Building Supply Workers, Local1221, C: I. 0., or by United Construction Workers, affiliated with theUnited Mine Workers, for the purposes of collective bargaining, orby none.